Opinion filed April 21, 2022




                                       In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-20-00256-CV
                                   __________

         SALTWATER PARTNERS #1 SWD, LLC, Appellant
                                          V.
   SMITH INDUSTRIES, INC. AND SALTWATER PARTNERS,
                     LLC, Appellees

                     On Appeal from the County Court at Law
                             Midland County, Texas
                         Trial Court Cause No. CC17456

                      MEMORANDUM OPINION
       Saltwater Partners #1 SWD, LLC and Smith Industries, Inc. have filed in this
court a joint motion to dismiss this appeal. In the motion, the parties state that they
“have settled this dispute and wish to dismiss the Appeal.” See TEX. R. APP. P. 42.1.
       The motion is granted, and the appeal is dismissed.


April 21, 2022                                       PER CURIAM
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.